Case 5:19-Cr-00021-GTS Document 1 Filed 01/16/19 Page 1 of 2

IN THE UNITED STATES DISTRIC'I` COURT
FOR THE NORTHERN DISTRICT OF NEW YORK

UNITED STATES OF AMERICA Criminal No. 5:19-CR- ‘Z.\ (é'fi§ )

v, Indictment

STEPHEN J. TAUBERT, Violations: 18 U.S.C. § 115
[Influencing, impeding, or
retaliating against a Federal
ofticial]

18 U.S.C. § 875
[Threat in Interstate
Communication]

18 U.S.C. § 879
[Threats against fenner

Presidents]

Defendant.

3 Counts

"/\'/"/"/\_/\./`./\./`./\_/V\-/`/\/\'/V\_/V

County of Offense: Onondaga

THE GRAND JURY CHARGES:

COUNT 1
[Influencing, impeding, or retaliating against a federal official]

On or about July 20, 2018, in Onondaga County in the Northem District of New York and
elsewhere, the defendant, STEPHEN J. TAUBERT, threatened to murder a United States official
with intent to impede, intimidate, or interfere with such official while engaged in the performance
of official duties and with the intent to retaliate against such official on account of the performance
of oh‘icial duties, in that defendant STEPHEN J. TAUBERT made a telephone call to the office
of a Member of Congress and threatened to kill her, in violation of Title 18, United States Code,

Section l 15(a)(1)(B).

Case 5:19-Cr-OOO21-GTS Document 1 Filed 01/16/19 Page 2 of 2

COUNT 2
['l`hreat in lntcrstate Commercel

On or about July 20, 2018, in Onondaga County in the Northem District of New York and
elsewhere, the defendant, STEPHEN J. TAU BERT, transmitted in interstate commerce from the
State of New York to the State of Califomia a telephone communication containing a threat to
injure the person of another, in that defendant STEPHEN J. TAUBERT made a telephone call to
the office of a Member of Congress and threatened to kill her and her employees, in violation of
Title 18, United States Code Section, 875(c).

COUNT 3
[Threats against former Presidents]

On or about June 2, 2017, in Onondaga County in the Northem District of New York, the
defendant, STEPHEN J. TAUBERT, knowingly and willfully threatened to kill and inflict bodily
harm upon a fenner President of the United States of Amen`ca, in that the defendant made multiple
telephone calls to the office of a then-Member of Congress and threatened to kill a former
President, in violation of Title 18, United States Code, Section 879.

Dated: January 16, 2019
A TRUE BlLL,

Gra!d Jury Fore!rson

GRANT C. JAQUITI-l
United States Attomey

MichaelD.Gad lan ,./(/
Assistant Unite States Attomey
Bar Roll No. 517l98

